J-S40027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

WILLIAM R. PERKINS

                            Appellant                No. 3265 EDA 2015


               Appeal from the PCRA Order September 28, 2015
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0003367-2011
                                          CP-46-CR-0007355-2010


BEFORE: BOWES, J., MUNDY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUNDY, J.:                            FILED MAY 10, 2016

        Appellant, William Perkins, appeals from the September 28, 2015

order dismissing, as untimely, his second petition for relief filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         After

careful review, we affirm.

        On March 5, 2013, the trial court imposed an aggregate sentence of 10

to 20 years’ imprisonment, plus 1 year of probation, after Appellant entered

an open guilty plea to two counts of criminal conspiracy, and one count of

accident involving damage to attended vehicle and property. 1 Appellant filed

a timely notice of appeal on March 13, 2013, but withdrew said appeal on

____________________________________________
1
    18 Pa.C.S.A. § 903(c) and 75 Pa.C.S.A. § 3743(a), respectively.
J-S40027-16


May 3, 2013. Therefore, Appellant’s judgment of sentence became final on

April 4, 2013, when the filing period for a notice of appeal to this Court

expired.    See generally 42 Pa.C.S.A. § 9543(b)(3); Pa.R.A.P. 903(c)(3).

Appellant filed the instant petition on April 22, 2015; therefore, it was

facially untimely.2 See generally 42 Pa.C.S.A. § 9543(b)(1).

        We have reviewed Appellant’s PCRA petition contained in the certified

record and nowhere therein did Appellant raise any of the PCRA’s three

enumerated time-bar exceptions.3               See generally id. § 9545(b)(1).   This

defect is fatal to his petition.          As this Court has often stated, “[t]he

petitioner has the burden to plead in the petition and subsequently to

prove that an exception applies.”          Commonwealth v. Fowler, 930 A.2d
586, 591 (Pa. Super. 2007) (citation omitted; emphasis added), appeal

denied, 944 A.2d 756 (Pa. 2008); accord Commonwealth v. Taylor, 65
A.3d 462, 468 (Pa. Super. 2013).                  Therefore, the PCRA court lacked

jurisdiction to consider the merits of Appellant’s petition.4


____________________________________________
2
  We note Appellant timely filed his first counseled PCRA petition on August
6, 2013. The PCRA court dismissed said petition on February 10, 2014 after
a hearing. This Court affirmed on October 6, 2014, and our Supreme Court
denied allocatur on February 18, 2015. Commonwealth v. Perkins, 108
A.3d 103 (Pa. Super. 2014) (unpublished memorandum), appeal denied,
110 A.3d 997 (Pa. 2015).
3
    Appellant appears to acknowledge this defect. Appellant’s Brief at 18.
4
 Even if we were to consider the governmental interference exception that
Appellant raises for the first time in his appellate brief, he would still not be
(Footnote Continued Next Page)


                                           -2-
J-S40027-16


      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s second PCRA petition as untimely filed. Accordingly,

the PCRA court’s September 28, 2015 order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2016




                       _______________________
(Footnote Continued)

entitled to any relief.     Although styled as a government interference
exception argument, Appellant’s brief appears to actually claim that the
PCRA time-bar itself violates his due process rights. Appellant’s Brief at 6-9.
Our Supreme Court has rejected such an argument. Commonwealth v.
Peterkin, 722 A.2d 638, 643 n.8 (Pa. 1998). Furthermore, to the extent
Appellant complains he never received the PCRA court’s notice of intent to
dismiss without a hearing under Pennsylvania Rule of Criminal Procedure
907, our Supreme Court has held that the failure to give such a notice in the
first instance is not reversible error where the subject PCRA petition was
untimely. Commonwealth v. Pursell, 749 A.2d 911, 917 n.7 (Pa. 2000).
Therefore, it follows that the failure to serve a defendant with the same is
likewise not reversible error where the subject PCRA petition is untimely.



                                            -3-